Citation Nr: 1451923	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-30 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a gunshot wound to the head.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a renal cyst of the right kidney.

4.  Entitlement to service connection for left inguinal hernia.

5.  Entitlement to service connection for degenerative disc disease of the cervical spine.

6.  Entitlement to service connection for a disability of the lumbar spine.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to a disability of the lumbar spine.

8.  Entitlement to service connection for arthritis of the left hip, to include as secondary to a disability of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to February 1979, and from December 1979 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Original jurisdiction over the appeal now resides with the Detroit, Michigan RO.

The Veteran testified at a March 2013 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

The issues of entitlement to service connection for a disability of the lumbar spine, and for erectile dysfunction and arthritis of the left hip, both to include as secondary to a disability of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his March 2013 hearing, the Veteran indicated that he desired to withdraw his appeal of the issues of entitlement to service connection for the residuals of a gunshot wound, GERD, a renal cyst, and an inguinal hernia.

2.  The Veteran has a cervical spine disability, but there is no evidence of an in-service injury or a nexus between the current cervical spine disability and service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for the residuals of a gunshot wound, GERD, a renal cyst, and an inguinal hernia, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  A cervical spine disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  During his March 2013 hearing, the Veteran testified that he no longer wished to pursue his appeal for entitlement to service connection for the residuals of a gunshot wound, GERD, a renal cyst, and an inguinal hernia.  This request was recorded in the transcript of the hearing and associated with the record.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues and they are dismissed without prejudice.

Service Connection

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Here, the Veteran was sent a letter in January 2009 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of private treatment, and a 1995 VA general examination.  

Notably, VA did not obtain an examination to determine the etiology of the Veteran's cervical spine disability, but none was necessary in this case.  There is evidence of a current cervical spine disability, but there is not any evidence of an in-service cervical spine injury.  On his September 2008 claim, he indicated that the disability began 1996; he has not asserted that it had its onset during service.  Further, the Veteran sought significant treatment for his lumbar spine between 1997 and the present, but did not identify an issue with his cervical spine to treatment providers until March 2003.  In this regard, the Board observes that a September 2007 report refers to a 2001 cervical spine fusion, but the evidence in the file, including January and February 2004 post-surgery notes, is overwhelming that the cervical spine surgery actually occurred in January 2004.  Without evidence of an in-service injury, or some indication that the disability may be related to service, no examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's statements in support of the claim are of record, including testimony provided at a March 2013 videoconference hearing before the undersigned.  At that hearing, the undersigned identified "service connection for DDD of the cervical spine" as an issue on appeal.  The Board hearing focused on the elements necessary to substantiate claims for service connection, and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and that the Board can adjudicate the claim based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Initially, the Board notes that the Veteran has a current cervical spine disability.  He was first treated for symptoms related to his cervical spine in 2003, per a March 2003 report.  He had not, at that time, been diagnosed with a cervical spine disability.  He was subsequently determined to have a herniated cervical disc, and underwent surgery in January 2004.  As such, the first requirement for service connection, a current disability, has been met.  Holton, 557 F.3d at 1366.

The Board finds, however, that there is no evidence of an in-service cervical spine injury.  Id.  The Veteran has not claimed an in-service injury, and the February 1994 retirement examination (notably, completed one year prior to separation) failed to note any cervical spine symptomatology.

Similarly, there is no evidence relating the current disability to service.  Id.  Per his September 2008 claim, the disability had its onset in 1996.  The Veteran is competent to identify the onset of his symptomatology, 38 C.F.R. § 3.159(a)(2), and for purposes of this appeal, the Board will accept the credibility of this assertion.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The earliest treatment record for the cervical spine disability dates to March 2003, approximately eight years following the Veteran's separation, and lends credence to the Veteran's acknowledgment that the disability had its onset after separation.  

As there is evidence of a current disability, but no evidence of an in-service injury or a nexus between the current disability and service, service connection is not warranted.  38 C.F.R. § 3.303. 


ORDER

The appeal as it relates to the issues of entitlement to service connection for the residuals of a gunshot wound, GERD, a renal cyst, and an inguinal hernia, is dismissed.

Entitlement to service connection for degenerative disc disease of the cervical spine is denied.


REMAND

The claim for service connection for a disability of the lumbar spine, as well as the claims for service connection for erectile dysfunction and arthritis of the left hip, to include as secondary to a lumbar spine disability, must be remanded for new examinations.  

The Veteran has a confirmed lumbar spine disability, and notably was found to have spinal osteophytes as early as March 1998, shortly after service.  He has presented competent testimony regarding the onset of back pain in service, related to heavy lifting that his duties entailed.  Supporting those allegations, the Board notes that service treatment notes from March 1978 and February 1981 document back pain, and a March 2013 private medical opinion relates the spine disability to service.  Unfortunately, the March 2013 opinion is not sufficiently probative on its own to support a grant of service connection, because the rationale provided for the opinion fails to address the import of the Veteran's documented intervening back injury, which occurred in November 1997.  With a current disability, evidence of an in-service injury, and an indication that the current disability may be related to service, an examination is warranted.  McLendon, 20 Vet. App. at 83.

Similarly, the Veteran also competently asserts that his erectile dysfunction had its onset in 1995, and that his hip disability began in 1996.  Examinations for those disabilities are also warranted.  Id.  

To the extent that the Veteran asserts that his claims for service connection for erectile dysfunction and arthritis of the left hip are related to his claim for his lumbar spine, the matters are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  

In accordance with the latest worksheets for rating lumbar degenerative joint and disc disease, erectile dysfunction, and disabilities of the hips, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disability began during service is due to an event or injury during service, or is otherwise etiologically related to active duty service.  Also, the examiner should state if arthritis developed in the first post-service year (thru February 1996), and, if so, to what degree.

Concerning the issue of the Veteran's erectile dysfunction, the examiner should opine as to whether it is at least as likely as not (a 50 percent chance or greater) that erectile dysfunction began during service or is otherwise related to service.

With respect to the issue of the Veteran's left hip arthritis, the examiner should opine as to whether it is at least as likely as not (a 50 percent chance or greater) that hip disability began during service or is otherwise related to service.  Also, the examiner should state if arthritis developed in the first post-service year (thru February 1996), and, if so, to what degree.

If the examiner determines that the lumbar spine is at least as likely as not due to service, then the examiner should also opinion whether:  (1) the Veteran's erectile dysfunction is (a) caused by or (b) aggravated by his lumbar spine disability and (2) the Veteran's left hip (arthritis) is (a) caused by or (b) aggravated by his lumbar spine disability.

The examiner must provide a comprehensive rationale in support of all opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  After the development requested has been completed, the AOJ should review the examination report(s) to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the appeal is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).


______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


